Citation Nr: 0944358	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1958 to 
October 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in Muskogee, Oklahoma, which denied service connection for 
hearing loss and tinnitus.  

The appellant testified before the undersigned at an October 
2009 videoconference hearing.  A transcript has been 
associated with the file.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The appellant's medical records indicate a current diagnosis 
of hearing loss and tinnitus.  The appellant indicates that 
he had noise exposure working near and on a flight line while 
stationed at Spangdahlem Air Force Base in Germany between 
1961 and 1962.  He testified that his duty station was near 
the flight line to track and help equip aircraft munitions.  
His service personnel records do show that he was a munitions 
clerk at that installation.  He further testified that the 
aircraft engines would be run up and kept running for hours 
near his duty station and that he was not provided hearing 
protection.

The appellant's service treatment records show that he was 
given an audiological evaluation during his August 1962 
separation physical examination.  As to the audiometric 
findings, service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units, as it is presumed they were 
obtained using the ASA standards, unless shown otherwise.  As 
converted, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
25
20

Speech audiometry was not tested at the time.  The threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  An 
abnormality is shown in the left ear at separation in the 
3000 Hz range.  

The appellant alleges that his current hearing loss and 
tinnitus are the result of inservice noise exposure.  The 
appellant submitted an April 2007 audiologist's opinion in 
support of his claim.  While that opinion does associate the 
disabilities to service, the Board finds it inadequate for 
two reasons.  First, the audiologist references an inservice 
tympanic membrane perforation, which is not mentioned 
anywhere else in the record.  Second, the appellant endorsed 
some post-service noise exposure as a carpenter, which was 
not considered by the audiologist.  The appellant has further 
stated that his tinnitus has been present since service, but 
his August 1962 report of medical history shows that he 
denied ear trouble at that time.

Thus, there is evidence of a current disability, an inservice 
incurrence event, an indicia that the two are related and 
insufficient evidence to decide the claims.  The appellant 
was not provided a VA examination pursuant to his claims.  
The Board concludes that an examination is warranted pursuant 
to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for VA 
examinations to determine whether the 
appellant's hearing loss and tinnitus are 
as likely as not etiologically related to 
the appellant's complaints of noise 
exposure during service.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


